[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT           FILED
                             ________________________ U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                                                        JULY 12, 2012
                                    No. 09-15675
                                                                         JOHN LEY
                              ________________________
                                                                           CLERK

                           D. C. Docket No. 08-21423-CV-AJ

KENNETH FERNANDES,
                                                                         Plaintiff-Appellant,

       versus

CARNIVAL CORPORATION,
d.b.a. Carnival Cruise Lines,
                                                                        Defendant-Appellee.

                  _________________________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                  _________________________________________
                                   (July 12, 2012)

Before EDMONDSON and MARCUS, Circuit Judges, and LAWSON,* District
Judge.


PER CURIAM:

       Plaintiff Kenneth Fernandes appeals an order compelling arbitration of his


   *
      Honorable Hugh Lawson, United States District Judge for the Middle District of Georgia,
sitting by designation.
complaint. Plaintiff seeks damages for injuries he sustained while working for

Carnival Cruise Lines, which Defendant Carnival Corporation operates. Given

our precedents, Lindo v. NCL (Bahamas) Ltd., 652 F.3d 1257 (11th Cir. 2011),

and Bautista v. Star Cruises, 396 F.3d 1289 (11th Cir. 2005), we affirm.



                                           I.



          Plaintiff was a Carnival employee who worked as a fitter mechanic on the

Carnival cruise ship the “Spirit” in 2005 and then aboard Carnival’s the

“Fascination” beginning in 2007. Plaintiff alleges that Carnival failed to provide

him with adequate medical care when he injured his back working on the Spirit in

2005 and that Carnival forced him to continue working in a post of employment

that aggravated his injury.

          Plaintiff signed a Seafarer’s Agreement when he began working on the

Fascination in January 2007 that mandates arbitration in the Philippines under

Bahamian law for any employment dispute between Plaintiff and Defendant. No

similar arbitration agreement exists for Plaintiff’s earlier employment on the

Spirit.




                                           2
      In a complaint in Florida state court, Plaintiff claimed: (1) negligence under

the Jones Act, 46 U.S.C. section 30104; (2) unseaworthiness; (3) failure to provide

maintenance and cure; and (4) entitlement to unearned and overtime wages.

Defendant removed the action to the federal district court and moved to compel

arbitration. Following an initial denial of Plaintiff’s motion to remand his case,

the district court ordered the parties to arbitrate their dispute about Plaintiff’s

employment on Fascination; but the district court remanded to state court the

claims that arose earlier on the Spirit. Plaintiff appeals the court’s order to compel

arbitration for their dispute about his employment on Fascination.



                                           II.



      The Court reviews the district court’s order to compel arbitration de novo.

Lindo, 652 F.3d at 1275 n.15.

      Plaintiff argues that public policy prohibits the enforcement of the

arbitration agreement; he says an arbitrator in the Philippines applying Bahamian

law would not recognize his claim under the Jones Act. Plaintiff relies on our

decision in Thomas v. Carnival Corp., 573 F.3d 1113 (11th Cir. 2009), to support

his argument that the arbitration agreement is invalid as against public policy. The

                                            3
arbitration provision in Plaintiff’s employment contract is governed by the United

Nations Convention on the Recognition and Enforcement of Foreign Arbitral

Awards (“Convention”), a treaty which was implemented by Chapter 2 of the

Federal Arbitration Act, 9 U.S.C. section 201 et seq.

        In Lindo, we recognized that Bautista limited the defenses available to

enforcement of a seamen’s arbitration agreement -- like Plaintiff’s -- governed by

the Convention: allowing the defenses of “fraud, mistake, duress, and waiver.”

Lindo, 652 F.3d at 1272-73 (quoting Bautista, 396 F.3d at 1302). We also rejected

Plaintiff’s argument about Thomas: “to the extent Thomas allowed the plaintiff

seaman to prevail on a new public policy defense under [the Convention], Thomas

violates Bautista and our prior panel precedent rule.” Lindo, 652 F.3d at 1278.

Public policy is no defense to enforcement of Plaintiff’s arbitration agreement.

        Plaintiff argues that an amendment to the Jones Act, Pub. L. No. 110-181, §

3521(a), 122 Stat. 3, 596 (2008) (codified as amended at 46 U.S.C. § 30104),

which deleted its venue provision, renders his claim under the Jones Act

nonarbitrable. Lindo squarely rejected this argument, and so do we. 652 F.3d at

1286.

        Last, Plaintiff argues that his claim for maintenance and cure is not subject

to arbitration because it arose from his employment relationship with Defendant,

                                           4
not from his employment contract with Defendant. He argues that his

maintenance and cure claim cannot be contracted away. But Plaintiff fails to show

that he would have no remedy for his maintenance and cure claim under Bahamian

law. And in Bautista, we affirmed an order compelling arbitration of a claim for

maintenance and cure that was based on an arbitration provision in a seamen’s

employment contract governed by the Convention. 396 F.3d at 1292, 1303.

Plaintiff’s claim for maintenance and cure is subject to arbitration.

      The order compelling arbitration is affirmed.



      AFFIRMED.




                                          5